        Case 1:21-cv-00014-DCN Document 12-1 Filed 01/27/21 Page 1 of 2




JOHN L GANNON # 1975
Attorney at Law
2309 Mountain View Drive #174
Boise, Idaho 83706
208-433-0629
Attorney for Plaintiffs
johngannon200@gmail.com

      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
SUSAN CHEW, MARIANNA “MUFFY”           )
DAVIS                                  )
                                       )                     CASE NO. 1:21-cv-00014
                  Plaintiffs           )
      v                                )
                                       )                     MOTION TO SHORTEN TIME
THE LEGISLATURE OF THE STATE OF        )                     FOR HEARING
IDAHO; SCOTT BEDKE in his capacity as )
ADMINISTRATOR OF THE                   ),
HOUSE OF REPRESENTATIVES               )
                                       )
                  Defendants           )
______________________________________ )

       COMES NOW the Plaintiffs by and through their attorney who pursuant to Federal

Rules of Civil Procedure 6(c)(1)(c) and Local Rule 6.1 as well as any other applicable rules

hereby request that if the Court desires a hearing in this matter that the time for such hearing

be reduced and shortened to 5 working days or less or the appropriate time as the Court

determines.

       This Motion is based upon the record and file as well as the record and file in the

similar case of Salene et al v The Legislature of the State of Idaho 1:21-cv-00021 DCN and

because the Idaho Legislature is in session and proceeding.

                                      Dated this 25th day of January, 2021



                                              By______/s/John Gannon_______________
                                                     JOHN GANNON

MOTION TO SHORTEN TIME                                                                             1
      Case 1:21-cv-00014-DCN Document 12-1 Filed 01/27/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on January 25 2021, I served a copy of the foregoing MOTION
TO SHORTEN TIME on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing as follows:

             William G. Myers III-

             wmyers@hollandhart.com A. Dean Bennett-

             adbennett@hollandhart.com Attorney for

             Defendants



                                           /s/ John Gannon
                                             JOHN GANNON




MOTION TO SHORTEN TIME                                                                 2
